UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7141



VINCENT GARNER,

                                             Petitioner - Appellant,

          versus


JOHN J. LAMANNA, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-04-22464-4)


Submitted:   October 18, 2005             Decided:   October 25, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Garner, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vincent Garner, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   Garner claims the district court erred by referring his

petition to a magistrate judge, but the district court was well

within its jurisdiction to refer the case under 28 U.S.C. §

636(b)(1)(B) (2000).   The district court also was not required to

obtain Garner’s consent to refer the case to a magistrate judge

because the magistrate judge did not enter a final order in the

case.   See United States v. Bryson, 981 F.2d 720 (4th Cir. 1992).

Accordingly, we affirm the judgment of the district court.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -